05/21/2021
   ei.I t.
C IMI                                                                                         Case Number: DA 21-0177




                    IN THE SUPREME COURT OF THE STATE OF MONTANA
                       THE OFFICE OF THE CLERK OF SUPREME COURT
                               HELENA,MONTANA 59620-3003

                                           Supreme Court No.
                                              DA 21-0177
                                                                                  FILED
  IN RE THE MARRIAGE OF:                                                         MAY 2 1 2021
                                                                              Bowen
  FAYE ANN PURMORT,                                                                   Greenwood
                                                                            Clerk of Supreme
                                                                               State of      Courf
                                                                                        montane

               Petitioner and Appellee,
                                                                           GRANT OF EXTENSION
        and

  STEVE WAYNE PURMORT,

               Respondent and Appellant.

          Pursuant to authority granted under M.R. App.P. 26(1), Appellant is given an extension oftime
  until July 17, 2021, to prepare, file, and serve the Appellant's brief.

  DATED this May 21,2021




                                                                       Clerk ofthe Supreme Court




  c:     Steven Wayne Purmort, Penni L. Chisholm



              PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705